COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Joel D. Mallory, Jr. v. Arctic Pipe Inspection Company, Inc.

Appellate case number:   01-12-00979-CV

Trial court case number: 0406321a

Trial court:             129th District Court of Harris County

       On April 8, 2014, Appellee, Arctic Pipe Inspection Company, Inc., filed a Motion for
Substitution of Counsel. The motion is GRANTED. The Clerk of this Court is instructed to
remove Lauren E. Braddy and to add J. Reid Simpson for all notices sent on this appeal.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually    Acting for the Court


Date: April 22, 2014